Citation Nr: 0735168	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  03-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

The following issues have been certified for appeal:

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for chronic fatigue, 
joint and muscle pain, lack of concentration, memory loss, 
loss of vocabulary skills, and insomnia.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for ear infections.

9.  Entitlement to a compensable rating for service-connected 
prominent 1st metatarsal bone with pressure nodule, left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970, March 1991 to January 1992, and January 1995 
to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Reno, Nevada RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In the veteran's substantive appeal, which was dated in July 
2003, he requested a hearing before a Board member at the 
Central Office.  In correspondence dated in September 2007, 
the Board informed the veteran that his hearing had been 
scheduled to take place in November 2007.  In correspondence 
dated in September 2007, the veteran stated that he had moved 
to Las Vegas, Nevada and that he wanted to a Video Conference 
Hearing instead of an in-person hearing.  The case must be 
remanded to satisfy his hearing request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Video Conference Hearing before a 
Veteran's Law Judge at the earliest date 
possible.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



